DETAILED ACTION
	For this Office action, Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 and 11, upon which the remaining claims are respectively dependent, both recite “an underwater plasma discharge module…configured to cause a portion of the water…to perform underwater plasma discharging”; however, this limitation is considered indefinite because the claim language is unclear whether the underwater plasma discharge module or the portion of the water performs the underwater plasma discharging.  Applicant is urged to address this issue in the response to this office action, wherein an amendment that clarifies what in the claim performs the underwater plasma discharging will overcome these grounds of rejection.  For purposes of this 
Claims 9 and 20 are additionally rejected under 35 U.S.C. 112(b) for reciting the limitation “the discharging portion”, however, said limitation lacks established antecedent basis.  Claims 9 and 20 are respectively dependent on Claims 8 and 20, wherein Claims 8 and 20 both establish a “discharge portion”.  Applicant is urged to address this issue in the response to this office action.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leffler et al. (herein referred to as “Leffler”, US Pat Pub. 2004/0099607).
Regarding instant Claim 1, Leffler discloses a water treatment apparatus (Abstract; wastewater treatment system) comprising:  a dissolved air flotation device configured to remove foreign matter contained in water (Figure 1; Paragraph [0062]; dissolved air flotation unit 90 and second mixer 80); and an underwater plasma discharge module disposed at a preceding stage of the dissolved air flotation device and configured to cause a portion of the water to be introduced into the dissolved air 
Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  Leffler further discloses wherein the mixing and coagulation basin comprises a measuring unit configured to measure a concentration of the foreign matter contained in the water and a controller configured to control an operation of the underwater plasma discharge module according to a measurement value output from the measuring unit (Figure 1; Paragraph [0047]; Paragraph [0060]; residual ORP meter downstream of second mixer 80; plurality of valves and control of voltage based on sensor measurements such as ORP used to control operation of electrical coagulation unit 50).  
	Regarding instant Claim 3, Claim 1, upon which Claim 3 is dependent, has been rejected above.  Leffler further discloses wherein the flotation basin comprises an air injector configured to raise the flocs contained in the water passing through the mixing and coagulation basin and a floc remover configured to remove the flocs floating 
	Regarding instant Claim 4, Claim 3, upon which Claim 4 is dependent, has been rejected above.  Leffler further discloses comprising a filter configured to filter out the foreign matter remaining in the water passing through the floc remover (Figure 1; Figure 2; Paragraph [0071]; filters 160; see that features disclosed in Figure 2 are downstream of features disclosed in Figure 1).  
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  Leffler further discloses wherein the underwater plasma discharge module comprises:  a reactor including an input port through which the water flows in and an output port through which purified water flows out (Figure 1; Figure 13; Paragraph [0058]; inlet and outlet for electrical coagulation unit 50 as depicted in Figure 13); a ground electrode located in a first side of the reactor (Figure 13; Paragraph [0058]; positive electrodes 52 throughout unit 50, in particular one closest to inlet); and a plasma electrode module located in a second side of the reactor and configured to generate plasma (Figure 13; Paragraph [0058]; negative electrodes 52 throughout unit 50, in particular one closest to outlet, electrodes in conjunction with each other generate electrical charge/plasma).  
Regarding instant Claim 11, Leffler discloses a water treatment apparatus (Abstract; wastewater treatment system) comprising:  a dissolved air flotation device configured to remove foreign matter contained in water (Figure 1; Paragraph [0062]; dissolved air flotation unit 90 and second mixer 80); and an underwater plasma discharge module disposed at a subsequent stage of the dissolved air flotation device 
	Regarding instant Claim 12, Claim 11, upon which Claim 12 is dependent, has been rejected above.  Leffler further discloses wherein the microbubbles are supplied into a portion of purified water resulting from the underwater plasma discharging performed by the underwater plasma discharge module, and the purified water in which the microbubbles are contained is used as a microbubble source for the flotation basin (Figure 1; Paragraph [0062]; injectors 98 provide microbubbles to flotation basin to further treat water that has at least partly been treated by electrical coagulation unit 50).  
 Regarding instant Claim 13, Claim 12, upon which Claim 13 is dependent, has been rejected above.  Leffler further discloses wherein the mixing and coagulation basin comprises a measuring unit configured to measure a concentration of the foreign matter contained in the water and a controller configured to control an operation of the underwater plasma discharge module according to a measurement value output from 
	Regarding instant Claim 14, Claim 11, upon which Claim 14 is dependent, has been rejected above.  Leffler further discloses wherein the flotation basin comprises an air injector configured to raise the flocs contained in the water passing through the mixing and coagulation basin and a floc remover configured to remove the flocs floating on the water (Figure 1; Paragraph [0062]; injectors 98 are air injectors; weir 102 is floc remover).  
	Regarding instant Claim 15, Claim 14, upon which Claim 15 is dependent, has been rejected above.  Leffler further discloses comprising a filter configured to filter out the foreign matter remaining in the water passing through the floc remover (Figure 1; Figure 2; Paragraph [0071]; filters 160; see that features disclosed in Figure 2 are downstream of features disclosed in Figure 1).  
	Regarding instant Claim 16, Claim 11, upon which Claim 16 is dependent, has been rejected above.  Leffler further discloses wherein the underwater plasma discharge module comprises:  a reactor including an input port through which the water flows in and an output port through which purified water flows out (Figure 1; Figure 13; Paragraph [0058]; inlet and outlet for electrical coagulation unit 50 as depicted in Figure 13); a ground electrode located in a first side of the reactor (Figure 13; Paragraph [0058]; positive electrodes 52 throughout unit 50, in particular one closest to inlet); and a plasma electrode module located in a second side of the reactor and configured to .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leffler et al. (herein referred to as “Leffler”, US Pat Pub. 2004/0099607).
 	Regarding instant Claims 6 and 17, Claims 5 and 16, upon which Claims 6 and 17 are respectively dependent, have been rejected above.  Leffler discloses that the ground electrode and the plasma electrode module are disposed to face each other (Figure 13; Paragraph [0058]; see adjacent positive and negative electrodes).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).”
	
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leffler et al. (herein referred to as “Leffler”, US Pat Pub. 2004/0099607) in view of Wu et al. (herein referred to as “Wu”, US Pat Pub. 2007/0154650).
	Regarding instant Claim 7, Claim 5, upon which Claim 7 is dependent, has been rejected above.  However, Leffler is silent on a gap adjuster configured to adjust a gap between the ground electrode and the plasma electrode.
	Wu discloses a method and apparatus for glow discharge plasma treatment of flexible material at atmospheric pressure in the same field of endeavor as Leffler, as it solves the mutual problem of providing electrodes for treatment of water (Abstract; Paragraph [0017]).  Wu further discloses a gap adjuster for adjacent electrodes 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ground electrode and the plasma electrode module of Leffler to further comprise the gap adjuster as taught by Wu because Wu discloses such a gap adjuster adjusts the gap between the ground electrode and the plasma electrode module to vary the intensity of treatment via the electrodes (Wu, Paragraph [0017]).  
Regarding instant Claim 18, Claim 16, upon which Claim 18 is dependent, has been rejected above.  However, Leffler is silent on a gap adjuster configured to adjust a gap between the ground electrode and the plasma electrode.
	Wu discloses a method and apparatus for glow discharge plasma treatment of flexible material at atmospheric pressure in the same field of endeavor as Leffler, as it solves the mutual problem of providing electrodes for treatment of water (Abstract; Paragraph [0017]).  Wu further discloses a gap adjuster for adjacent electrodes configured to adjust a gap between a first and second electrode to adjust the intensity of treatment via the electrodes (Paragraph [0017]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the ground electrode and the plasma electrode module of Leffler to further comprise the gap adjuster as taught by Wu because Wu discloses such a gap adjuster adjusts the gap between the ground electrode and the plasma electrode module to vary the intensity of treatment via the electrodes (Wu, Paragraph [0017]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        01/27/2022